NOS. 12-22-00170-CR
                                            12-22-00171-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

WOODROW FONTAINE HIGH,                                    §        APPEALS FROM THE 7TH
APPELLANT

V.                                                        §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §        SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Woodrow Fontaine High, acting pro se, filed notices of appeal in trial court cause
numbers 007-0217-21 and 007-1870-21. On May 5, 2022, the trial court signed an order of
dismissal in both cases. According to the State’s motions to dismiss, Appellant acknowledged
guilt for possession of a controlled substance (trial court cause number 007-0217-21) and
manufacture/delivery of a controlled substance (trial court cause number 007-1870-21), both of
which were considered in the final adjudication of manufacture/delivery of a controlled
substance in trial court cause number 007-1756-21. 1
         On June 21, the Clerk of this Court notified Appellant that the record failed to show this
Court’s jurisdiction, i.e., there is no final judgment or appealable order contained therein. The
notice further informed Appellant that the appeal would be dismissed unless the notice of appeal
was amended on or before July 21 to show this Court’s jurisdiction. Appellant did not respond
to this Court’s notice.


         1
          “A person may, with the consent of the attorney for the state, admit during the sentencing hearing his guilt
of one or more unadjudicated offenses and request the court to take each into account in determining sentence for
the offense or offenses of which he stands adjudged guilty.” TEX. PENAL CODE ANN. § 12.45(a) (West 2019). “If a
court lawfully takes into account an admitted offense, prosecution is barred for that offense.” Id. § 12.45(c).
         In criminal cases, an appellate court has jurisdiction only from a final judgment of
conviction or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97
(Tex. Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded
by law but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR,
2006 WL 1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation
for publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.).
Because the underlying cases have been dismissed, there is no conviction and sentence to
challenge on appeal. See Hinojosa v. State, No. 12-21-00210-CR, 2022 WL 400830, at *1 (Tex.
App.—Tyler Feb. 9, 2022, no pet.) (mem. op., not designated for publication) (per curiam). And
an order granting the State’s motion to dismiss is not a separately appealable order. See id.; see
also Flores v. State, No. 01-20-00243-CR, 2020 WL 2988564, at *3 (Tex. App.—Houston [1st
Dist.] June 4, 2020, pet. ref’d) (mem. op., not designated for publication) (per curiam); Small v.
State, No. 14-14-00653-CR, 2014 WL 4384685, at *1 (Tex. App.—Houston [14th Dist.] Sept. 4,
2014, no pet.) (mem. op., not designated for publication) (per curiam). Accordingly, we dismiss
the appeals for want of jurisdiction.
Opinion delivered July 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2022


                                         NO. 12-22-00170-CR


                                 WOODROW FONTAINE HIGH,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0217-21)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2022


                                         NO. 12-22-00171-CR


                                 WOODROW FONTAINE HIGH,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1870-21)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.